DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 has been placed in the record and considered by the examiner.

Claim Objections
Claims 3, 4 and 7-11 are objected to because of the following informalities: 
in claim 3, “wherein the COT is equal to the duration” should be changed to --wherein the COT is equal to a duration--;
in claim 4, “wherein, the COT is equal to the duration” should be changed to --wherein the COT is equal to a duration--; and
in the third limitation of claim 7, “one or more of the spatial directions are selected based at least in part an indication” should be changed to --one or more of the spatial directions are selected based at least in part on an indication--.
	Claims 8-11 are objected to due to their dependency upon claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	The second and third limitations of claim 1 recite “selecting one or more LBT occasions; selecting one or more LBT mechanisms.”  The broadest reasonable interpretation of these limitations is that the apparatus selects one LBT occasion and selects one LBT mechanism.  The fourth limitation of the claim recites “performing LBT processing on the group of LBT beams during the selected LBT occasions using the selected LBT mechanisms.”  There is insufficient antecedent basis for “the selected LBT occasions” and “the selected LBT mechanisms.” Additionally, it is unclear whether the claim requires more than one LBT occasion and more than one LBT mechanism.  For purposes of applying prior art, the claim is interpreted as requiring one LBT occasion and one LBT mechanism.
	Claims 2-17 are rejected under § 112(b) due to their dependency upon claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oteri et al. (US PG Pub 2021/0058967 A1, hereinafter “Oteri”), as supported by provisional application 62/630643 filed on 2/14/2018.
	Regarding claim 1, Oteri teaches an apparatus (FIG. 1B WTRU 102), comprising a processor (FIG. 1B processor 118), a memory (FIG. 1B memories 130 and 132), and communication circuitry (FIG. 1B transceiver 120), the apparatus being connected to a network via its communication circuitry (FIG. 1B air interface connecting WTRU to base station; ¶ [0041]), the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations (¶ [0056]) comprising: selecting a group of spatial directions for listen-before-talk (LBT) processing, wherein each spatial direction corresponds to an LBT beam in a group of LBT beams (¶¶ [0121], [0122], [0128], FIG. 6 step 610, ¶ [0362] disclose that the UE receives configuration information for multiple independent directional LBT processes for one or more sets of transmit beams (i.e. directional LBT processes for transmit beams reads on spatial directions wherein each spatial direction corresponds to an LBT beam in a group of LBT beams); selecting one or more LBT occasions (FIG. 6 step 610; ¶ [0133] For LBT processes (e.g., each LBT process), the gNB/WTRU or other transmitters/receivers may send a configuration that determines when (i.e. LBT occasions) an LBT process is to actively measure the power in the channel); selecting one or more LBT mechanisms (FIG. 6 steps 610 – 660 disclose that based on the received configuration, the UE performs LBT on the transmit beams, thus the UE selects at least one LBT mechanism); performing LBT processing on the group of LBT beams during the selected LBT occasions using the selected LBT mechanisms (FIG. 6 steps 610 – 660); using a result of the LBT processing to select one or more transmit beams (FIG. 6 steps 660, 670); and sending a transmission via the one or more selected transmit beams (FIG. 6 step 670).

	Regarding claim 2, Oteri teaches wherein the operations further comprise: gaining channel access for transmission in a spatial direction associated with a successful outcome from LBT processing of an LBT beam (FIG. 6 steps 610 – 670, particularly 660 and 670 disclose that the WTRU performs independent LBT processes for transmit beams and for a channel occupancy time (¶ [0093] On gaining access to the channel, the transmitting entity may occupy the channel for a maximum duration called a maximum channel occupancy time (MCOT)).	

	Regarding claim 7, Oteri further teaches wherein: the apparatus is a user equipment (FIG. 1B WTRU 102; FIG. 16 WTRU); the one or more selected transmit beams comprise uplink transmissions (FIG. 16; ¶ [0177] . . . The WTRU may transmit on the beams that are identified as clear . . . the WTRU transmits and the gNB decodes the streams (i.e. uplink transmissions from the UE to the gNB); and one or more of the spatial directions are selected based at least in part an indication, wherein the indication is received in a schedule (FIG. 16 in conjunction with ¶ [0177] discloses that the gNB transmits an upcoming beam schedule (reads on indication of spatial directions received in a schedule) and LBT processes.  The UE monitors a PDCCH on one or more transmit beams and the gNB allocates resources for the UE on all or a subset of the transmit beams.  The UE performs LBT on received beams based on information from the gNB (LBT process/parameters) for the respective transmit beams and the UE performs its uplink transmissions on beams identified from the LBT process as clear) or via prior configuration.
	Regarding claim 8, Oteri further teaches wherein the schedule is received via downlink (DL) control signaling (¶ [0177] discloses that the schedule is received by PDCCH which is used to carry downlink control signaling).

	Regarding claim 9, Oteri further teaches wherein the prior configuration is radio resource control (RRC) configuration (¶ [0177] . . . the WTRU may receive signaling from the gNB (for example RRC . . . signaling) that may indicate an upcoming gNB beam schedule.)

Claims 1, 6 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chendamarai Kannan et al. (US PG Pub 2018/0242232 A1, hereinafter “Kannan”).
	Regarding claim 1, Kannan teaches an apparatus (FIG. 14 device 1405; ¶ [0130]), comprising a processor (FIG. 14 processor 1420), a memory (FIG. 14 memory 1425; ¶ [0130]), and communication circuitry (FIG. 14 transceiver 1435), the apparatus being connected to a network via its communication circuitry (FIG. 14 illustrating device 1405 connected to a network of other devices; ¶¶ [0130], [0134]), the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations (¶ [0132]) comprising: selecting a group of spatial directions for listen-before-talk (LBT) processing, wherein each spatial direction corresponds to an LBT beam in a group of LBT beams (FIG. 4 illustrating spatial directions corresponding to LBT beams 305-a through 305-f; ¶ [0090] disclosing that base station 105-c performs LBT procedure for beams; see also FIG. 10, steps 1005, 1010; ¶¶ [0108], [0109]); selecting one or more LBT occasions (FIG. 4 LBT GAP 410-a; ¶ [0091]; see also ¶ [0109] gap intervals; selecting one or more LBT mechanisms (¶ [0091] union-beam LBT procedure; see also ¶ [0109] LBT procedures over each transmission beam or LBT performed over a union of the multiple transmission beams); performing LBT processing on the group of LBT beams during the selected LBT occasions using the selected LBT mechanisms (FIG. 4; ¶ [0091]; see also ¶ [0109]); using a result of the LBT processing to select one or more transmit beams (¶ [0092] a pseudo-omnidirectional reservation signal such as filler signal 525 may be transmitted after the last directional LBT to reserve the medium over all transmission beams or directions deemed clear by the directional LBT procedures {reservation signal sent as result of LBT procedures reads on selecting one or more transmit beams using a result of the LBT processing}; see also FIG. 10 ; and sending a transmission via the one or more selected transmit beams (FIG. 4 DRSs transmitted 315-a; ¶ [0091], [0092]; see also FIG. 10 step 1020; ¶ [0111]).

	Regarding claim 6, Kannan further teaches wherein the group of LBT beams consists of a single omni-directional LBT beam (FIG. 4 union-beam 405; ¶ [0090]).

	Regarding claim 12, Kannan further teaches wherein: the apparatus is a wireless network access point (FIG. 4 access point 105-c; ¶ [0150] discloses that base stations include an access point); and the group of LBT beams comprises downlink transmissions (FIG. 4 beams 305-a through 305-f comprising discovery reference signal (DRS) 315-a transmitted by access point 105-c; ¶¶ [0081], [0082] discloses that DRS is transmitted over a PDSCH or PDCCH to a UE and thus are downlink transmissions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oteri, in view of Pang et al. (US PG Pub 2020/0163128 A1, hereinafter “Pang”).
	Regarding claim 3, Oteri does not explicitly teach wherein the COT is equal to the duration of one or more slots.
	In analogous art, Pang teaches wherein the COT is equal to the duration of one or more slots (¶ [0045] the channel occupancy time may be in a form of a slot). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oteri to implement the teaching of Pang.   One would have been motivated to do so in order to implement a random access configuration method applied to an unlicensed frequency band, so as to improve communication efficiency in the unlicensed frequency band by properly configuring a channel occupancy time and a time domain resource for transmitting a random access preamble by a terminal device.  (Pang, Abstract, ¶ [0006])

	Regarding claim 4, Oteri does not explicitly teach wherein, the COT is equal to the duration of one or more OFDM symbols.
	In analogous art, Pang teaches wherein, the COT is equal to the duration of one or more OFDM symbols (¶ [0046] the channel occupancy time may be in a form of a mini-slot . . .  and a quantity of OFDM symbols included in each mini-slot is less than a quantity of OFDM 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oteri to implement the teaching of Pang.   One would have been motivated to do so in order to implement a random access configuration method applied to an unlicensed frequency band, so as to improve communication efficiency in the unlicensed frequency band by properly configuring a channel occupancy time and a time domain resource for transmitting a random access preamble by a terminal device.  (Pang, Abstract, ¶ [0006])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oteri, in view of Huawei et al., “Coexistence and channel access for NR-based unlicensed band operation,” 3GPP TSG RAN WG1 Meeting 90bis R1-1717914, Prague, Czech Republic, 9th – 13th October 2017, pp. 1-5, hereinafter “Huawei”).
	Regarding claim 5, Oteri teaches wherein the apparatus gains channel access for transmission in multiple spatial directions (¶ [0176]).
	Oteri does not teach wherein each of the multiple spatial directions is associated with an individual COT.
	In analogous art, Huawei (cited in Applicant’s IDS filed on 11/16/2020), page 3, 3rd paragraph under Section 3.2 teaches that directional LBT covers one beam direction per transmission and that in order to transmit in different directions, multiple COTS must be acquired with multiple LBT attempts.  This is interpreted as for transmission of multiple beams in multiple special directions, an individual COT must be acquired using an LBT attempt per beam/beam direction.  Although this is described with respect a gNB, one of ordinary skill in the art will readily recognize that this principle can be applied to a UE’s transmission of multiple beams.
rd paragraph under Section 3.2)

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oteri, in view of Dinan (US PG Pub 2017/0359808 A1, hereinafter “Dinan”).
	Regarding claim 10, Oteri does not teach wherein the one or more LBT occasions are indicated through the DL control signaling or RRC configuration.
	In analogous art, Dinan teaches wherein the one or more LBT occasions are indicated through the DL control signaling or RRC configuration. (¶¶ [0161], [0162] DCI including LBT parameters including timing reads on LBT occasions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oteri to implement the teaching of Dinan.   One would have been motivated to do so in order to allow multiple users to be scheduled on a subframe without their LBTs blocking each other, which increases a user’s throughput.  (Dinan ¶ [0164])

	Regarding claim 11, Oteri does not teach wherein the one or more LBT mechanisms are indicated through the DL control signaling or RRC configuration.
	In analogous art, Dinan teaches wherein the one or more LBT mechanisms are indicated through the DL control signaling or RRC configuration (¶¶ [0161], [0162] DCI including LBT parameters including type reads on LBT mechanisms).


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan, in view of Li et al. (US PG Pub 2019/0200389 A1, hereinafter “Li”).
	Regarding claim 13, Kannan does not teach wherein the operations further comprise: acquiring, if LBT processing is successful for each LBT beam in the group of LBT beams, a channel for a maximum channel occupancy time (MCOT) during which the apparatus may transmit; and transmitting on one of more of the selected transmit beams during the MCOT.
	In analogous art, Li teaches acquiring, if LBT processing is successful for each LBT beam in the group of LBT beams (¶ [0154] . . . when the transmitting node needs to continuously transmit signals of multiple directions in a transmission burst (such as a DL burst), the transmitting node at least may need to pass the first type of LBT on LBT directions i respectfully corresponding to the multiple transmitting directions) a channel for a maximum channel occupancy time (MCOT) during which the apparatus may transmit; and transmitting on one of more of the selected transmit beams during the MCOT (¶ [0154] . . . Signals may be transmitted on the transmitting directions, which have passed the LBT, in the DL burst. For instance, the Max Channel Occupancy Time (MCOT)=4 ms, the eNB may transmit the DL data of direction 1 in a first and second sub-frames, and transmit the DL data of direction 2 in a third and fourth sub-frames {it is clear throughout the Li reference that directions referenced in ¶ [0154] correspond to beam directions}).


	Regarding claim 14, Kannan does not teach wherein the operations further comprise: determining a maximum channel occupancy time (MCOT) corresponding to the selected transmit beams; and transmitting on one of more of the selected transmit beams during the MCOT.
	In analogous art, Li teaches wherein the operations further comprise: determining a maximum channel occupancy time (MCOT) corresponding to the selected transmit beams (¶ [0210] . . . Suppose that the length of the MCOT is 6. Both the UE1 and the UE2 receive the C-PDCCH signaling including the MCOT information {PDCCH from the eNB to UEs indicating MCOT reads on the eNB determining the MCOT}); and transmitting on one of more of the selected transmit beams during the MCOT (¶ [0210] . . . the eNB may schedule DL data services of the UE1 and the UE3 . . . The eNB may perform the LBT on the beam direction 1. After the eNB successfully performs the LBT on the beam direction 1, the eNB may use the beam direction 1 to transmit the DL data services for the UE1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kannan to implement the teaching of Li.   One would have been motivated to do so in order to provide methods and devices for performing LBT and transmitting signals on an unlicensed frequency band (UFB), which may be applied to high-frequency-band signal transmission and LBT and avoid interference with other nodes on the UFB.  (Li ¶ [0017])

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan, in view of Dinan.
	Regarding claim 16, Kannan does not teach wherein the operations further comprise sending, to a user equipment, an indication of the one or more LBT occasions through DL control signaling or RRC configuration.
	In analogous art, Dinan teaches wherein the operations further comprise sending, to a user equipment, an indication of the one or more LBT occasions through DL control signaling or RRC configuration (¶¶ [0161], [0162] DCI including LBT parameters including timing reads on LBT occasions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kannan to implement the teaching of Dinan.   One would have been motivated to do so in order to allow multiple users to be scheduled on a subframe without their LBTs blocking each other, which increases a user’s throughput.  (Dinan ¶ [0164])

	Regarding claim 17, Kannan does not teach wherein the operations further comprise sending, to a user equipment, an indication of the one or more LBT mechanisms through a DL control signaling or RRC configuration.
	In analogous art, Dinan teaches wherein the operations further comprise sending, to a user equipment, an indication of the one or more LBT mechanisms through a DL control signaling or RRC configuration (¶¶ [0161], [0162] DCI including LBT parameters including type reads on LBT mechanisms).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kannan to implement the teaching of Dinan.   One would have been motivated to do so in order to enable users to perform LBT 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2020/0008238 A1 (Huang et al.) – discloses a channel access method and apparatus;
US PG Pub 2018/0294859 A1 (Niu et al.) – discloses dynamically beamformed control channel for beamformed cells; and
US PG Pub 2018/0115996 A1 (Si et al.) – discloses a channel access framework for multi-beam operation on the unlicensed spectrum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413